Case: 1:18-cv-00269-ACL Doc. #: 90-1 Filed: 04/28/21 Page: 1 of 12 PagelD #: 791

Spradling & Spradling

From: Samuel M. Wendt <sam@wendtlaw.com>
Sent: Wednesday, March 24, 2021 10:39 AM
To: Plunkert, Robert T.; Spradling & Spradling
Ce: mgh@michaelghoskins.com

Subject: RE: Sanders

Gentlemen:

The Missouri Court of Appeals recently decided Estes v. MOPER\M, et al.
(https://www.courts.mo.gov/file.jsp?id=175213), which makes clear that MOPERM is not subject to sovereign
immunity from claims of bad faith failure to settle within policy limits and breach of fiduciary duty.

Ms. Sanders is willing to give your clients’ insurer one final opportunity to settle within its policy limits for
$2,000,000.00. This demand is unlimited in time but will not remain open in perpetuity.

| look forward to your prompt response.

Samuel (Sam) M. Wendt
Attorney

mB WENDT
LAW FIRM P.C.

= INJURY ATTORNEYS

4717 Grand Avenue, Suite 130
Kansas City, Missouri 64112
Direct Line: (816) 988-2910
Facsimile: (816) 531-2507

Toll Free: (866) 539-4415
www.wendtlaw.com

NOTICE: This email may contain confidential or privileged information. If you believe you have received it in
error, please notify the sender immediately and delete this message without copying or disclosing it.

EXHIBIT

 
Case: 1:18-cv-00269-ACL Doc. #: 90-1 Filed: 04/28/21 Page: 2 of 12 PagelD #: 792

Spradling & Spradling

From: Plunkert, Robert T. <plunkert@pspclaw.com>
Sent: Wednesday, March 24, 2021 11:06 AM

To: Samuel M. Wendt; Spradling & Spradling

Ce: mgh@michaelghoskins.com

Subject: RE: Sanders

Sam, could you please clarify? MOPERM has not accepted the defense or coverage in this matter regarding Cory
Hutcheson, so | cannot understand if this is a demand against the remaining defendants (MS County and Cory
Hutcheson) combined for a total of $2M, or if the demand is something different. You also reference “insurer,” and as
you know from discovery, there are separate insurers involved in this pertaining to MS County defendants and Cory
Hutcheson.

Thanks,
Bob

From: Samuel M. Wendt <sam@wendtlaw.com>

Sent: Wednesday, March 24, 2021 10:39 AM

To: Plunkert, Robert T. <plunkert@pspclaw.com>; spradlaw@spradlaw3.com
Cc: mgh@michaelghoskins.com

Subject: RE: Sanders

Gentlemen:

The Missouri Court of Appeals recently decided Estes v. MOPER\M, et al.
(https://www.courts.mo.gov/file.jsp?id=175213), which makes clear that MOPERM is not subject to sovereign
immunity from claims of bad faith failure to settle within policy limits and breach of fiduciary duty.

Ms. Sanders is willing to give your clients’ insurer one final opportunity to settle within its policy limits for
$2,000,000.00. This demand is unlimited in time but will not remain open in perpetuity.

| look forward to your prompt response.

Samuel (Sam) M. Wendt

Attorney
WENDT
LAW FIRM P.C,

~ INJURY ATTORNEYS

4717 Grand Avenue, Suite 130
Kansas City, Missouri 64112
Direct Line: (816) 988-2910
Facsimile: (816) 531-2507

Toll Free: (866) 539-4415
www.wendtlaw.com

NOTICE: This email may contain confidential or privileged information. If you believe you have received it in
error, please notify the sender immediately and delete this message without copying or disclosing it.
Case: 1:18-cv-00269-ACL Doc. #: 90-1 Filed: 04/28/21 Page: 3 of 12 PagelD #: 793

Spradling & Spradling

From: Samuel M. Wendt <sam@wendtlaw.com>
Sent: Wednesday, March 24, 2021 11:09 AM
To: Plunkert, Robert T.; Spradling & Spradling
Cc: mgh@michaelghoskins.com

Subject: RE: Sanders

I’m talking about anyone insured by MOPERM. If they are denying coverage for Mr. Hutchinson, he would be
excluded.

Samuel (Sam) M. Wendt

Attorney
WENDT
LAW FIRM P.C.

~ INJURY ATTORNEYS

4717 Grand Avenue, Suite 130
Kansas City, Missouri 64112
Direct Line: (816) 988-2910
Facsimile: (816) 531-2507

Toll Free: (866) 539-4415
www.wendtlaw.com

NOTICE: This email may contain confidential or privileged information. If you believe you have received it in
error, please notify the sender immediately and delete this message without copying or disclosing it.

From: Plunkert, Robert T. <plunkert@pspclaw.com>

Sent: Wednesday, March 24, 2021 11:06 AM

To: Samuel M. Wendt <sam@wendtlaw.com>; spradlaw@spradlaw3.com
Cc: mgh@michaelghoskins.com

Subject: RE: Sanders

Sam, could you please clarify? MOPERM has not accepted the defense or coverage in this matter regarding Cory
Hutcheson, so | cannot understand if this is a demand against the remaining defendants (MS County and Cory
Hutcheson) combined for a total of $2M, or if the demand is something different. You also reference “insurer,” and as
you know from discovery, there are separate insurers involved in this pertaining to MS County defendants and Cory
Hutcheson.

Thanks,
Bob

From: Samuel M. Wendt <sam@wendtlaw.com>

Sent: Wednesday, March 24, 2021 10:39 AM

To: Plunkert, Robert T. <plunkert@pspclaw.com>; spradlaw@spradlaw3.com
Cc: mgh@michaelghoskins.com

Subject: RE: Sanders

Gentlemen:
Case: 1:18-cv-00269-ACL Doc. #: 90-1 Filed: 04/28/21 Page: 4 of 12 PagelD #: 794

The Missouri Court of Appeals recently decided Estes v. MOPER\M, et al.
(https:/Avww.courts.mo.gov/file.jsp?id=175213), which makes clear that MOPERM is not subject to sovereign
immunity from claims of bad faith failure to settle within policy limits and breach of fiduciary duty.

Ms. Sanders is willing to give your clients’ insurer one final opportunity to settle within its policy limits for
$2,000,000.00. This demand is unlimited in time but will not remain open in perpetuity.

| look forward to your prompt response.

Samuel (Sam) M. Wendt

Attorney
WENDT
LAW FIRM P.C.

~ INJURY ATTORNEYS

4717 Grand Avenue, Suite 130
Kansas City, Missouri 64112
Direct Line: (816) 988-2910
Facsimile: (816) 531-2507

Toll Free: (866) 539-4415
www.wendtlaw.com

NOTICE: This email may contain confidential or privileged information. If you believe you have received it in
error, please notify the sender immediately and delete this message without copying or disclosing it.
Case: 1:18-cv-00269-ACL Doc. #: 90-1 Filed: 04/28/21 Page: 5 of 12 PagelD #: 795

Spradling & Spradling

From: Plunkert, Robert T. <plunkert@pspclaw.com>
Sent: Wednesday, March 24, 2021 11:10 AM

To: Samuel M. Wendt; Spradling & Spradling

Cc: mgh@michaelghoskins.com

Subject: RE: Sanders

I’m telling you that MOPERM has not accepted coverage (if they had, then | would provide you with the required
document production pursuant to Rule 26). So is there any demand you’re making to Cory Hutcheson?

Bob

From: Samuel M. Wendt <sam@wendtlaw.com>

Sent: Wednesday, March 24, 2021 11:09 AM

To: Plunkert, Robert T. <plunkert@pspclaw.com>; spradlaw@spradlaw3.com
Cc: mgh@michaelghoskins.com

Subject: RE: Sanders

I’m talking about anyone insured by MOPERM. If they are denying coverage for Mr. Hutchinson, he would be
excluded.

Samuel (Sam) M. Wendt

Attorney
WENDT
LAW FIRM P.C.

> INJURY ATTORNEYS

4717 Grand Avenue, Suite 130
Kansas City, Missouri 64112
Direct Line: (816) 988-2910
Facsimile: (816) 531-2507

Toll Free: (866) 539-4415
www.wendtlaw.com

NOTICE: This email may contain confidential or privileged information. If you believe you have received it in
error, please notify the sender immediately and delete this message without copying or disclosing it.

From: Plunkert, Robert T. <plunkert@pspclaw.com>
Sent: Wednesday, March 24, 2021 11:06 AM

To: Samuel M. Wendt <sam@wendtlaw.com>; spradlaw@spradlaw3.com
Cc: mgh@michaelghoskins.com
Subject: RE: Sanders

 

Sam, could you please clarify? MOPERM has not accepted the defense or coverage in this matter regarding Cory
Hutcheson, so | cannot understand if this is a demand against the remaining defendants (MS County and Cory
Hutcheson) combined for a total of $2M, or if the demand is something different. You also reference “insurer,” and as
you know from discovery, there are separate insurers involved in this pertaining to MS County defendants and Cory
Hutcheson.
Case: 1:18-cv-00269-ACL Doc. #: 90-1 Filed: 04/28/21 Page: 6 of 12 PagelD #: 796

Thanks,
Bob

From: Samuel M. Wendt <sam@wendtlaw.com>

Sent: Wednesday, March 24, 2021 10:39 AM

To: Plunkert, Robert T. <plunkert@pspclaw.com>; spradlaw@spradlaw3.com
Cc: mgh@michaelghoskins.com

Subject: RE: Sanders

Gentlemen:

The Missouri Court of Appeals recently decided Estes v. MOPER\M, et al.
(https://www.courts.mo.gov/file.jsp?id=175213), which makes clear that MOPERM is not subject to sovereign
immunity from claims of bad faith failure to settle within policy limits and breach of fiduciary duty.

Ms. Sanders is willing to give your clients’ insurer one final opportunity to settle within its policy limits for
$2,000,000.00. This demand is unlimited in time but will not remain open in perpetuity.

| look forward to your prompt response.

Samuel (Sam) M. Wendt

WENDT

LAW FIRM P.C,
"INJURY ATTORNEYS

4717 Grand Avenue, Suite 130
Kansas City, Missouri 64112
Direct Line: (816) 988-2910
Facsimile: (816) 531-2507

Toll Free: (866) 539-4415
www.wendtlaw.com

NOTICE: This email may contain confidential or privileged information. If you believe you have received it in
error, please notify the sender immediately and delete this message without copying or disclosing it.
Case: 1:18-cv-00269-ACL Doc. #: 90-1 Filed: 04/28/21 Page: 7 of 12 PagelD #: 797

Spradling & Spradling

From: Samuel M. Wendt <sam@wendtlaw.com>
Sent: Wednesday, March 24, 2021 11:15 AM
To: Plunkert, Robert T.; Spradling & Spradling
Ce: mgh@michaelghoskins.com

Subject: RE: Sanders

I’m not sure why there’s a disconnect. If MOPERM is denying coverage for Cory, then he is excluded from the
demand to MOPERM.

Samuel (Sam) M. Wendt

Attorney
WENDT
LAW FIRM PC.

~ INJURY ATTORNEYS

4717 Grand Avenue, Suite 130
Kansas City, Missouri 64112
Direct Line: (816) 988-2910
Facsimile: (816) 531-2507

Toll Free: (866) 539-4415
www.wendtlaw.com

NOTICE: This email may contain confidential or privileged information. If you believe you have received it in
error, please notify the sender immediately and delete this message without copying or disclosing it.

From: Plunkert, Robert T. <plunkert@pspclaw.com>

Sent: Wednesday, March 24, 2021 11:10 AM

To: Samuel M. Wendt <sam@wendtlaw.com>; spradlaw@spradlaw3.com
Cc: mgh@michaelghoskins.com

Subject: RE: Sanders

I’m telling you that MOPERM has not accepted coverage (if they had, then | would provide you with the required
document production pursuant to Rule 26). So is there any demand you’re making to Cory Hutcheson?

Bob

From: Samuel M. Wendt <sam@wendtlaw.com>

Sent: Wednesday, March 24, 2021 11:09 AM

To: Plunkert, Robert T. <plunkert@pspclaw.com>; spradlaw@spradlaw3.com
Cc: mgh@michaelghoskins.com

Subject: RE: Sanders

 

I’m talking about anyone insured by MOPERM. If they are denying coverage for Mr. Hutchinson, he would be
excluded.

Samuel (Sam) M. Wendt
Attorney
Case: 1:18-cv-00269-ACL Doc. #: 90-1 Filed: 04/28/21 Page: 8 of 12 PagelD #: 798

WENDT

LAW FIRM P.C.

~ INJURY ATTORNEYS
4717 Grand Avenue, Suite 130
Kansas City, Missouri 64112
Direct Line: (816) 988-2910
Facsimile: (816) 531-2507

Toll Free: (866) 539-4415
www.wendtlaw.com

NOTICE: This email may contain confidential or privileged information. If you believe you have received it in
error, please notify the sender immediately and delete this message without copying or disclosing it.

From: Plunkert, Robert T. <plunkert@pspclaw.com>

Sent: Wednesday, March 24, 2021 11:06 AM

To: Samuel M. Wendt <sam@wendtlaw.com>; spradlaw@spradlaw3.com
Cc: mgh@michaelghoskins.com

Subject: RE: Sanders

Sam, could you please clarify? MOPERM has not accepted the defense or coverage in this matter regarding Cory
Hutcheson, so | cannot understand if this is a demand against the remaining defendants (MS County and Cory
Hutcheson) combined for a total of $2M, or if the demand is something different. You also reference “insurer,” and as
you know from discovery, there are separate insurers involved in this pertaining to MS County defendants and Cory
Hutcheson.

Thanks,
Bob

From: Samuel M. Wendt <sam@wendtlaw.com>

Sent: Wednesday, March 24, 2021 10:39 AM

To: Plunkert, Robert T. <plunkert@pspclaw.com>; spradlaw@spradlaw3.com
Cc: mgh@michaelghoskins.com

Subject: RE: Sanders

Gentlemen:

The Missouri Court of Appeals recently decided Estes v. MOPER\M, et al.
(https:/Mwww.courts.mo.gov/file.jsp?id=175213), which makes clear that MOPERM is not subject to sovereign
immunity from claims of bad faith failure to settle within policy limits and breach of fiduciary duty.

 

Ms. Sanders is willing to give your clients’ insurer one final opportunity to settle within its policy limits for
$2,000,000.00. This demand is unlimited in time but will not remain open in perpetuity.

| look forward to your prompt response.

Samuel (Sam) M. Wendt
Attorney
Case: 1:18-cv-00269-ACL Doc. #: 90-1 Filed: 04/28/21 Page: 9 of 12 PagelD #: 799

WENDT
LAW FIRM P.C.

* INJURY ATTORNEYS

4717 Grand Avenue, Suite 130
Kansas City, Missouri 64112
Direct Line: (816) 988-2910
Facsimile: (816) 531-2507

Toll Free: (866) 539-4415
www.wendtlaw.com

NOTICE: This email may contain confidential or privileged information. If you believe you have received it in
error, please notify the sender immediately and delete this message without copying or disclosing it.
Case: 1:18-cv-00269-ACL Doc. #: 90-1 Filed: 04/28/21 Page: 10 of 12 PagelD #: 800

Spradling & Spradling

From: Plunkert, Robert T. <plunkert@pspclaw.com>
Sent: Wednesday, March 24, 2021 11:16 AM

To: Samuel M. Wendt; Spradling & Spradling

Cc: mgh@michaelghoskins.com

Subject: RE: Sanders

Ok, I’m proceeding with the understanding you are not making a demand against Cory Hutcheson to settle any claims in
this suit.
Bob

From: Samuel M. Wendt <sam@wendtlaw.com>

Sent: Wednesday, March 24, 2021 11:15 AM

To: Plunkert, Robert T. <plunkert@pspclaw.com>; spradlaw@spradlaw3.com
Cc: mgh@michaelghoskins.com

Subject: RE: Sanders

I’m not sure why there’s a disconnect. If MOPERM is denying coverage for Cory, then he is excluded from the
demand to MOPERM.

Samuel (Sam) M. Wendt

WENDT

LAW FIRM P.C.

~ [INJURY ATTORNEYS

4717 Grand Avenue, Suite 130
Kansas City, Missouri 64112
Direct Line: (816) 988-2910
Facsimile: (816) 531-2507

Toll Free: (866) 539-4415
www.wendtlaw.com

NOTICE: This email may contain confidential or privileged information. If you believe you have received it in
error, please notify the sender immediately and delete this message without copying or disclosing it.

From: Plunkert, Robert T. <plunkert@pspclaw.com>

Sent: Wednesday, March 24, 2021 11:10 AM

To: Samuel M. Wendt <sam@wendtlaw.com>; spradlaw@spradlaw3.com
Cc: mgh@michaelghoskins.com

Subject: RE: Sanders

 

I’m telling you that MOPERM has not accepted coverage (if they had, then | would provide you with the required
document production pursuant to Rule 26). So is there any demand you’re making to Cory Hutcheson?

Bob
Case: 1:18-cv-00269-ACL Doc. #: 90-1 Filed: 04/28/21 Page: 11 of 12 PagelD #: 801

From: Samuel M. Wendt <sam@wendtlaw.com>

Sent: Wednesday, March 24, 2021 11:09 AM

To: Plunkert, Robert T. <plunkert@pspclaw.com>; spradlaw@spradlaw3.com
Cc: mgh@michaelghoskins.com

Subject: RE: Sanders

I’m talking about anyone insured by MOPERM. If they are denying coverage for Mr. Hutchinson, he would be
excluded.

Samuel (Sam) M. Wendt

Attorney
LAW FIRM P.C.
~ JNJURY ATTORNEYS
4717 Grand Avenue, Suite 130
Kansas City, Missouri 64112
Direct Line: (816) 988-2910
Facsimile: (816) 531-2507

Toll Free: (866) 539-4415
www.wendtlaw.com

NOTICE: This email may contain confidential or privileged information. If you believe you have received it in
error, please notify the sender immediately and delete this message without copying or disclosing it.

From: Plunkert, Robert T. <plunkert@pspclaw.com>

Sent: Wednesday, March 24, 2021 11:06 AM

To: Samuel M. Wendt <sam@wendtlaw.com>; spradlaw@spradlaw3.com
Cc: mgh@michaelghoskins.com

Subject: RE: Sanders

 

 

Sam, could you please clarify? MOPERM has not accepted the defense or coverage in this matter regarding Cory
Hutcheson, so | cannot understand if this is a demand against the remaining defendants (MS County and Cory
Hutcheson) combined for a total of $2M, or if the demand is something different. You also reference “insurer,” and as
you know from discovery, there are separate insurers involved in this pertaining to MS County defendants and Cory
Hutcheson.

Thanks,
Bob

From: Samuel M. Wendt <sam@wendtlaw.com>

Sent: Wednesday, March 24, 2021 10:39 AM

To: Plunkert, Robert T. <plunkert@pspclaw.com>; spradlaw@spradlaw3.com
Cc: mgh@michaelghoskins.com

Subject: RE: Sanders

Gentlemen:

The Missouri Court of Appeals recently decided Estes v. MOPERM, et al.
(https://www.courts.mo.gov/file.jspo?id=175213), which makes clear that MOPER\M is not subject to sovereign
immunity from claims of bad faith failure to settle within policy limits and breach of fiduciary duty.

2
Case: 1:18-cv-00269-ACL Doc. #: 90-1 Filed: 04/28/21 Page: 12 of 12 PagelD #: 802

Ms. Sanders is willing to give your clients’ insurer one final opportunity to settle within its policy limits for
$2,000,000.00. This demand is unlimited in time but will not remain open in perpetuity.

| look forward to your prompt response.

Samuel (Sam) M. Wendt

Attorney
LAW FIRM P.C.

~ INJURY ATTORNEYS
4717 Grand Avenue, Suite 130
Kansas City, Missouri 64112
Direct Line: (816) 988-2910
Facsimile: (816) 531-2507
Toll Free: (866) 539-4415
www.wendtlaw.com

NOTICE: This email may contain confidential or privileged information. If you believe you have received it in
error, please notify the sender immediately and delete this message without copying or disclosing it.
